ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-257, concluding that MAURY R. WINKLER of NEWARK, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.15(a)(failure to safeguard client funds), RPC 1.15(b) (failure to promptly deliver funds or property to third persons), RPC 1.15(d), Rule 1:21-6 (record-keeping violations) and Rule 1:21-7(g)(failure to set forth in writing contingent fee agreements);
And the Disciplinary Review Board having further concluded that respondent should be required to submit quarterly reconciliations of his attorney accounts prepared by certified public accountant to the Office of Attorney Ethic for a period of two years and should complete a course in accounting within ninety days of the Court’s Order;
And MAURY R. WINKLER having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MAURY R. WINKLER is hereby reprimanded; and it is further
*264ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent shall enroll in and complete a course in accounting approved by the Office of Attorney Ethics within ninety days after the filing date of this Order and shall submit proof of his satisfactory completion of the course to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.